I concur with the majority's handling of appellant's first, third, fourth, fifth and sixth assignments of error. However, I must respectfully dissent from the decision of the majority as it relates to appellant's second assignment of error.
The majority correctly holds that JoAnne Leonard should not have participated in the vote against appellant as Leonard was appellant's accuser. However, I do not agree that her action was inherently prejudicial as the majority maintains. Without Leonard's vote, the required two-thirds majority still existed.
The majority in citing to Berkshire Employees Assn. ofBerkshire Knitting Mills v. N.L.R.B. (C.A.3, 1941),121 F.2d 235, 239, maintains that Leonard's vote may have influenced other village council members' votes. The effect of this reasoning is to make an unspoken assertion that the council members of the village of Holland are incapable of holding to their oaths of office in the matter before them. Also, since Leonard brought the charges against appellant, it can hardly be considered a surprise that she would vote for removal. Thus, while I agree with the majority that it was error for Leonard to cast a vote in the proceedings, I find it harmless error as the vote did not change the outcome of the proceedings. *Page 311